DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species III (Representative Fig. 11) in the reply filed on August 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-16 have been examined on the merits in this office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10456145. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, it is not patentably distinct from the patented claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the recitation “a blade is hinged to a distal portion of the inner shaft” renders the claim vague and indefinite because it is unclear how the blade is connected to the inner shaft.  Does Applicant mean “connected to the inner shaft by a hinge?” 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koogle et al. (US 20140257297).
Regarding claims 1, 2 and 16, Koogle et al. disclose an expandable reamer 10 including: an outer tube 16; an inner shaft 14disposed within the outer tube 16 (Fig. 2 and para [0033]); a cutting blade 18 connected to the inner shaft 14 wherein blade 18 can be incrementally advanced through a window 20 in outer tube 16 (Figs. 3A and 3B and para [0036]); and a clutch or actuator assembly 12 including a threaded hub 30 or cam cap that can be rotated to linearly translate the outer tube 16 and a clutch hub 32.  Blade 18 is in a first position P1 (Fig. 3A) wherein the blade is parallel to the longitudinal axis and a second position P2 (Fig. 3B) wherein the blade is transverse to the longitudinal axis (paras [0038]-[0041]).
Regarding claim 6, cutting blade 18 is hinged to the inner shaft (para [0036 and Figs. 2, 3A and 3B).
	Regarding claims 7-10, clutch hub 32 has teeth or pins 38 that selectively engage recesses or detents 40 in threaded hub 30 (para [0038]).
	Regarding claim 11, threaded hub 30 has thread turns defining ridges between the recesses or detents. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koogle et al. (US 20140257297) in view of Price et al. (US 8998939).
Koogle et al. disclose all elements of the invention except for a ratcheting assembly for locking the selector sleeve from rotational movement wherein the ratcheting assembly includes pawl and gear. 
Price et al. teach a ratcheting assembly including a pawl and gear in the actuating assembly to prevent inadvertent rotation of an outer sheath with respect to an inner tubular portion (col. 4, lines 4-45).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing a ratchet mechanism, as taught by Price et al., to the Koogle et al. device would have yielded predictable results, i.e., prevention of inadvertent rotation between the inner tubular portion and the outer sheath. 

Conclusion
Non application of prior art indicates allowable subject matter provided the rejections made in this office action are overcome.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




November 6, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775